DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 9 recite the term “garnet-type crystal structure”.  The term “type” renders the claims indefinite.  
While not a suggestion of claim language, in the interest of compact prosecution, the term “garnet-type crystal structure” is treated as ‘garnet crystal structure’.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The instant claims contain the transitional phrase “comprising”.  Per MPEP 2111.03 ‘The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps'.  This open-ended definition has been taken into consideration in the following rejections.  
Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0227476 A1 to Zhang et al. (hereinafter Zhang).
Regarding claim 1, Zhang discloses a light emitting device (para [0003]) comprising:
a solid-state (para [0005]) light emitting element (LED, para [0020]) that emits excitation light having a maximum intensity value within a wavelength range of between about 360 nm and about 500 nm (para [0020]), which overlaps the instantly claimed range of about 440 nm or more and less than 470 nm.  See MPEP 2144.05(I), which states that ‘In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists’.
Zhang further discloses that the device comprises a wavelength conversion member composed by combining a first wavelength converter (20), which includes a first phosphor (20) that is a particulate phosphor (Fig. 2D and para [0038]) and is an inorganic phosphor activated by Ce3+ (YAG:Ce or LuAG:Ce, para [0023]), and a second wavelength converter (30), which includes a second phosphor (para [0038]) that is an inorganic phosphor activated by Ce3+ (para [0024]), with each other,
wherein the first phosphor emits first fluorescence having a maximum intensity value within a wavelength range of between about 495 nm and about 560 nm (para 0021]), which overlaps the instantly claimed range of 470 nm or more and less than 530 nm, and the second phosphor emits second fluorescence having a maximum intensity value within a wavelength range of between about 575 nm and about 680 nm (para [0027]), which overlaps the instantly claimed range of 580 nm or more and less than 660 nm (see MPEP 2144.05(I), cited above), and
the first wavelength converter has a dispersed state in which particles of the first phosphor (20) are not in contact with one another (Fig. 2D).

Regarding claim 2, Zhang discloses the light emitting device according to claim 1,
wherein the second phosphor is a particulate phosphor (contained in layer 30, para [0038]), and
the second wavelength converter (30) has a contact structure in which particles of the second phosphor are in contact with one another (via sintering, para [0045]).  See evidentiary reference, US 2011/0084293 A1 to Mueller-Mach et al. (hereinafter Mueller-Mach), which teaches that sintering connects particles (para [0023]).

Regarding claim 3, Zhang discloses the light emitting device according to claim 1, wherein the second wavelength converter (30) is a sintered body (Fig. 2D) that is composed by sintering the second phosphor (para [0042] and [0059]).  The reference is silent regarding sintered ceramics that have a plurality of air gaps in an inside or sintered ceramics that do not have a plurality of air gaps in an inside.  However, it would be obvious to one of ordinary skill in the art that the sintered ceramic would either have air gaps or not have air gaps.  A fully dense sintered ceramic is expected to have no air gaps.  A partially dense sintered ceramic is expected to have air gaps (porosity).

Regarding claim 4, Zhang discloses the light emitting device according claim 1, wherein the excitation light (from light source 15) enters the wavelength conversion member so as to directly irradiate the second wavelength converter (30), and a light component transmitting through the wavelength conversion member is output as output light (para [0031] and Fig. 2D).

Regarding claim 6, Zhang discloses the light emitting device according to claim 1, wherein the first phosphor is at least one of aluminate and silicate (para [0023]).

Regarding claim 7, Zhang discloses the light emitting device according to claim 1, wherein the second phosphor is a silicate (para [0025]).

Regarding claims 8 and 9, Zhang discloses the light emitting device according to claim 1, wherein the first phosphor is aluminate having a garnet crystal structure (para [0023]) and the second phosphor is silicate having a garnet crystal structure (para [0025]).
These rejections are based on the interpretation set forth in para #3, above. 

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0199858 A1 to Fujii et al. (hereinafter Fujii).
Regarding claim 1, Fujii discloses a light emitting device (para [0010]) comprising:
a solid-state (para [0005]) light emitting element (LED 22, para [0044]) that emits excitation light having a maximum intensity value within a wavelength range of about 360 nm to about 500 nm (para [0010]), which overlaps the instantly claimed range of 440 nm or more and less than 470 nm (see MPEP 2144.05(I), cited above); and
a wavelength conversion member composed by combining a first wavelength converter (phosphor 12, Fig. 6), which includes a first phosphor that is a particulate phosphor (conventional phosphor powder 12 defined as YAG:Ce, para [0006]) and is an inorganic phosphor activated by Ce3+ (YAG:Ce, para [0006]), and a second wavelength converter (WCC 26), which includes a second phosphor that is an inorganic phosphor activated by Ce3+ (para [0045]), with each other.  
Fujii discloses that the first phosphor is YAG:Ce (para [0006], as discussed above) which emits first fluorescence having a maximum intensity value of 500 nm to 650 nm under blue light.  See evidentiary reference, “Synthesis and Characterization of Ce-Doped Y3Al5O12 (YAG:Ce) Nanopowders Used for Solid-State Lighting” by Chung et al. (hereinafter Chung) (page 1).  500 nm to 650 nm overlaps the instantly claimed range of 470 nm or more and less than 530 nm.  See MPEP 2144.05(I), cited above. Evidentiary reference Chung also states that YAG:Ce has a maximum intensity of 520 nm under excitation of around 442 nm (page 4), which falls within the instantly claimed wavelength range.  Fujii further discloses that the second phosphor (in WCC 26) emits second fluorescence having a maximum intensity value within a wavelength range of about 520 nm to about 590 nm (para [0054]), which overlaps the instantly claimed range of 580 nm or more and less than 660 nm (see MPEP 2144.05(I), cited above), and
the first wavelength converter has a dispersed state (para [0053]) in which particles of the first phosphor (12) are not in contact with one another (Fig. 6).

Regarding claim 2, Fujii discloses the light emitting device according to claim 1,
wherein the second phosphor is a particulate phosphor (para [0067]), and
the second wavelength converter has a contact structure in which particles of the second phosphor are in contact with one another (via sintering under pressure, para [0067]).

Regarding claim 3, Fujii discloses the light emitting device according to claim 1, wherein the second wavelength converter (WCC 26) is a sintered body that is composed by sintering the second phosphor and has a plurality of air gaps (porosity) in an inside (para [0045]).

Regarding claim 4, Fujii discloses the light emitting device according claim 1, wherein the excitation light (from LED 22) enters the wavelength conversion member so as to directly irradiate the second wavelength converter (WCC 26), and a light component transmitting through the wavelength conversion member is output as output light (Fig. 6 and para [0058]).

Regarding claim 5, Fujii discloses the light emitting device according to claim 1, wherein the excitation light (from LED 22) enters the wavelength conversion member so as to directly irradiate the first wavelength converter (12) (Fig. 6 and para [0010]). The reference is silent regarding the limitation “and a light component reflected by the wavelength conversion member is output as output light”.  However, the devices and phosphor compositions overlap.  See MPEP 2112.01(1), which states that ‘Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established..."When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."... Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product’.  The devices and phosphor compositions overlap.  Therefore, one of ordinary skill in the art would expect a light component reflected by the first wavelength conversion member to be output as output light, absent evidence to the contrary. 

Regarding claim 6, Fujii discloses the light emitting device according to claim 1, wherein the first phosphor is an aluminate (YAG:Ce, para [0006], as discussed above).

Regarding claim 7, Fujii discloses the light emitting device according to claim 1, wherein the second phosphor is selected from a group that includes silicates (para [0045]).

Regarding claims 8 and 9, Fujii discloses the light emitting device according to claim 1, wherein the first phosphor is aluminate having a garnet crystal structure (YAG:Ce, para [0006]) and the second phosphor is selected from a group that includes silicates having a garnet crystal structure (Ca3Sc2Si3O12:Ce, para [0045]).
These rejections are based on the interpretation set forth in para #3, above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        

/Matthew E. Hoban/Primary Examiner, Art Unit 1734